United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1874
                                   ___________

Darnell Forest,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the Eastern
                                        * District of Missouri.
Barnes Jewish Hospital; Patrick Barnes; *
Mary Arnold; Genelda Cornelison,        *     [UNPUBLISHED]
                                        *
            Appellees.                  *
                                  ___________

                             Submitted: February 2, 2010
                                Filed: February 4, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Darnell Forest appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action. After reviewing the record de novo, and
viewing the record in the light most favorable to Forest, see Woods v.
DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (summary judgment
standard of review); Koch Eng’g Co. v. Gibralter Cas. Co., 78 F.3d 1291, 1294 (8th
Cir. 1996) (standard of review for determination of state law), we conclude summary


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
judgment was proper for the reasons stated in the district court’s thorough opinion.
We affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-